                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KENNETH KNIGHT,                             )
                                            )
      Petitioner,                           )
                                            )      CIVIL ACTION NO.
      v.                                    )      2:19cv1084-WHA
                                            )           [WO]
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                                    ORDER

      On February 19, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and this case is DISMISSED for lack of

jurisdiction.

      A separate final judgment will be entered.

      DONE this 19th day of March, 2020.



                          /s/ W. Harold Albritton
                         SENIOR UNITED STATES DISTRICT JUDGE
